DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
Applicant argues that the feature of recording the survey audio via a microphone of the user mobile device while playing the video program and during the real-time survey to generate recorded survey audio is not disclosed because the audio being recorded on the device 55 is simply not disclosed or suggested as being from a video program being played on that same device.  The Examiner respectfully disagrees.
The independent claims do not recite a requirement for the mobile device to also play the video.  Claim 1 states “recording the survey audio via a microphone of the user mobile device while playing the video program”.  The claim fails to recite which device plays the program.  As opposed to dependent claim 2, which states the second mobile device plays the video program having the survey audio.  

In regards to Applicant’s arguments regarding Hughes and Bist, see the Examiner’s rebuttal above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sillerman (U.S. Application Publication 2013/0145390) in view of Hughes (U.S. Patent Application Publication 2012/0189140) in further view of Bist et al. (U.S. Patent No. 10,638,197).
Referring to claim 1, Sillerman discloses receiving, at a mobile device, survey data comprising real-time survey user input associated with watching a video program and survey audio from the video program, the video program comprising survey audio (see Paragraph 0058 for transmitting an audio segment or an audio fingerprint from a mobile device to a network server 100, as well as allowing the user to input additional data in the form of search data corresponding to a program the user wishes to view and Paragraph 0066 for the user also transmitting data regarding the media and entertainment content that the viewer 40 is experiencing to the feedback engine 200 located at network server 100), recording the survey audio via a microphone of the user mobile device while playing the video program and during the real-time survey to generate recorded survey audio (see claim 1 on Page 9).
Sillerman also discloses transmitting, to a network server, the survey data as part of a data package comprising the recorded survey audio, wherein the network server receives the recorded survey, compares the recorded survey audio with the survey audio to yield a comparison (see Paragraph 0058 for the server receiving the survey data and comparing survey audio fingerprints received by the viewer that recorded the ambient audio of the television program the viewer is watching to the audio fingerprints stored in database 155).
	While Sillerman teaches providing a modified data package to a viewer (see Paragraphs 0079-0080), Sillerman fails to teach aligning, based on the comparison, the survey audio with the audio file to yield a modified data package and providing the modified data package.
	Hughes discloses comparing an audio file with ambient/survey audio to yield a comparison (see Paragraphs 0077-0078), aligning, based on the comparison, the ambient/survey audio with the recorded survey audio to yield a modified data package (see Paragraphs 0117-0118) and providing the modified data package (see the bottom of Paragraphs 0080 and 0087).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the audio retrieval and processing system, as taught by Sillerman, using the audio combining system, as taught by Hughes, for the purpose of providing a personalized ambient audio stream using ambient audio from an audio-sharing network (see Paragraph 0001 of Hughes).
	Sillerman and Hughes fail to teach receiving a confirmation of a creation of the modified data package or receiving, via a user interface on the system, further data regarding the modified data package.
Bist teaches at Figure 5 and Column 10, Lines 23-40 capturing real-time survey user input and survey audio (captured user specific information from the user and captured audio) and aligning this information with the audio file by combining the captured specific information from the user and captured audio into a user emotional profile and feedback report (the Examiner notes that this information was captured while viewing the video file and therefore is in alignment with the audio file of the video being watched), thereby providing a confirmation of a creation of the modified data package.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the audio retrieval and processing system, as taught by Sillerman and Hughes, using the additional alignment functionality used to create a modified data package, as taught by Bist, for the purpose of providing the ability to add meaningful contextual and personalized information to the content in a granular fashion (see Column 1, Lines 22-24 of Bist).

	Referring to claim 4, Sillerman discloses comparing one or more additional recorded survey audio from other user mobile devices (see Paragraph 0064 for comparing second and other audio files and survey audio from multiple users in the system).
	Hughes discloses aligning each additional recorded survey audio with the audio file to yield additional modified data packages (see Paragraphs 0087-0088).
	Hughes also discloses generating an aggregated data file of multiple surveys, each survey of the multiple surveys having its respective recorded survey audio aligned with the audio file (see Paragraphs 0089-0090).

	Referring to claim 5, Hughes discloses determining whether extraneous audio exits in the recorded survey audio based at least in part on the comparison to the survey audio  (see Paragraphs 0097-0098).

	Referring to claim 6, Hughes discloses filtering out the extraneous audio, if any, in the recorded survey audio, to yield filtered survey audio (see Paragraphs 0097-0098).

	Referring to claim 7, Hughes discloses that when the recorded survey audio is filtered, the step of comparing the recorded audio with the recorded survey audio utilizes the filtered survey audio in place of the recorded survey audio (see Paragraphs 0097-0098).

	Referring to claim 8, Sillerman and Hughes disclose all of the limitations of claim 1, as well as Sillerman disclosing real-time survey input (see the rejection of claim 1), however Sillerman and Hughes fail to teach the type of real-time survey user input being either a touch screen input, gesture input, speech input, etc.
	The Examiner takes Official Notice that a real-time survey input is a touch screen input, gesture input, speech input, etc.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the audio retrieval, processing and combining system, as taught by Sillerman and Hughes, using a real-time survey input in the form of a touch screen input, gesture input, speech input, etc., as taught by the Examiner statement of Official Notice, for the purpose of using additional input data to determine what the user is current experiencing and enjoying.

	Referring to claim 9, Hughes discloses that the data package comprises time stamps aligning the real-time survey user input to the recorded survey audio (see Paragraph 0078).

	Referring to claim 10, Sillerman discloses that the recorded survey audio covers a portion of the video program (see Paragraph 0064).

	Referring to claim 11, Sillerman discloses that the step of comparing the recorded audio with the recorded survey audio further comprises identifying the portion of the video program covered by the recorded survey audio (see Paragraph 0058). 

Referring to claims 12 and 15-20, see the rejection of claims 1, 4-9, respectively.
	Referring to claim 21, see the rejection of claim 12.


Allowable Subject Matter
Claims 2-3 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 22, 2022